Smith, J.
1. The only special ground of the motion for a new trial relates to alleged newly discovered evidence of a certain witness. “ If • the newly discovered evidence is that of witnesses, affidavits as to their residence, associates, means of knowledge, character, and credibility must be adduced.” Civil Code (1910), § 6086. No such affidavits were presented in this ease. Moreover, the alleged newly discovered evidence was merely impeaching in its character, and not such as probably would change the result on another trial.
2. There was ample evidence to support the verdict, and the court did not err in overruling the motion for a new trial.
3. The writ of error in this case being manifestly without merit, and evidently sued out for delay only, the prayer of the defendant in error that ten per cent, damages be awarded against the plaintiff in error, ■ as provided in section 6213 of the Civil Code of 1910, is granted. ■

Judgment affimned, with damages.


Jenkins, P. J., and Stephens, J., concur.